 
 
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE "1933 ACT") AND APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM.

 
Target Acquisitions I, Inc.


4.0% Convertible Debenture
Due June 30, 2014


People’s Republic of China RMB 3,333,333


Target Acquisitions I, Inc., a Delaware corporation (the "Issuer"),  for value
received, hereby promises to pay to China Concentric Capital Group Ltd. or
registered assigns (the “Holder”), at Tianyang Xiaoqu, Qiaodong District,
Zhangjiakou, Hebei Province the principal sum of Three million three hundred
thirty three thousand three hundred thirty three (3,333,333) RMB Chinese Yuan,
no later than June 30, 2014 (the "Maturity Date"), and to pay interest thereon
from January 20, 2014, at the rate of four (4.0%) percent per annum until the
principal hereof is paid.  Interest accrued shall be paid on the Maturity Date
and if the principal hereof is not paid on the Maturity Date, thereafter,
monthly in arrears.  The interest rate on any overdue principal or interest
shall be eighteen (18%) percent, which amount shall accrue daily, from the due
date of any principal or interest, as the case may be, through and including the
date of payment.


If this Security is converted into shares of common stock of Issuer (the "Common
Stock") pursuant to the provisions hereof, interest shall be calculated through
and including the date of conversion and shall be paid on such date.


Principal of this Security shall be payable at the earliest of the Maturity
Date, Redemption Date or Acceleration Date (each as hereinafter defined) against
surrender hereof at the principal executive offices of the Issuer in
China.  Payments of principal and of any interest on this Security shall be made
in such coin or currency of China as at the time of payment is legal tender for
payment of public and private debts.  Payments of interest on this Security
shall be made by check mailed on or before the due date for such payment to the
Holder as indicated below or to such other address as the  Holder may have
previously given notice to the Issuer in writing.  Interest shall accrue and be
payable on this Security through the earlier of the Maturity Date, Conversion
Date or Redemption Date.
 
 
 

--------------------------------------------------------------------------------

 

 
1.           Transfer.


(a)     The Issuer will at all times act as its own security registrar and
paying and transfer agent and agrees to cause to be kept at its principal
executive office a register (the "Security Register") in which, subject to such
reasonable regulations as it may prescribe, the Issuer will provide for the
registration of Securities and registration of transfers of Securities.  As of
the date this Security was originally issued, such principal executive offices
of the Issuer were located at Chunshuguo Luanzhuang Village, Zhuolu County,
Zhangjiakou, Hebei Province, China 075600.  The Issuer shall not change the
location of its principal executive offices unless Issuer provides all
Registered Holders with no less than thirty (30) days prior written notice. The
Holders of this Security as indicated on the Security Register are referred to
herein as the Registered Holders.


(b)  The transfer of a Security is registrable on the Security Register upon
surrender of such Security at the principal executive offices of Issuer duly
endorsed by, or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Issuer duly executed by the Registered Holder
thereof, or the Registered Holder’s attorney duly authorized in writing,
together with any certifications and representations which Issuer may reasonably
require to reflect compliance with all applicable securities laws, rules and
regulations and the due authorization of the transaction.  Upon such surrender
of this Security for registration of transfer, the Issuer shall execute and
deliver, in the name of the designated transferee or transferees, one or more
new Securities, dated the date of the execution thereof, of any authorized
denominations and of a like tenor, form and aggregate principal amount.


(c)  At the option of the Registered Holder, upon request confirmed in writing,
Securities may be exchanged for Securities of any authorized denominations and
of a like tenor, form and aggregate principal amount upon surrender of the
Securities to be exchanged at the principal executive offices of the
Issuer.  Whenever any Securities are so surrendered for exchange, the Issuer
shall execute and deliver the Securities which the Registered Holder making the
exchange is entitled to receive.  Any registration of transfer or exchange will
be effected only upon the Issuer being reasonably satisfied with the documents
of title and identity of the person making the request and subject to compliance
with applicable Federal and state securities laws.


(d)  All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Issuer, evidencing the same
debt, and entitled to the same benefits, as the Securities surrendered upon such
registration of transfer or exchange.  No service or other charges shall be made
for any registration of transfer or exchange, but the Issuer may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.


(e)  Prior  to due presentment of this Security for registration of transfer,
the Issuer may treat the person in whose name this Security is registered as the
owner hereof for all purposes, whether or not this Security be overdue, and the
Issuer shall not be affected by notice to the contrary.
 
 
2

--------------------------------------------------------------------------------

 
 


2.           Representations and Warranties of the Issuer.  The Issuer
represents and warrants to the Registered Holder as of January 20, 2014, as
follows:


(a)           Issuer is a corporation duly organized, existing and in good
standing under the laws of its state or province of incorporation and has the
power to conduct the business which it conducts and proposes to conduct.


(b)           The execution, delivery and performance of the Securities by the
Issuer has been duly approved by the Board of Directors of Issuer and all other
actions required to authorize and effect the offer and sale of the Securities
have been duly taken and approved.


(c)           The Securities and the Common Stock issuable upon conversion of
the Securities (the "Conversion Shares") have been duly and validly
authorized.  The Securities and Conversion Shares, when issued and paid for in
accordance with the terms hereof, will be fully paid and non-assessable and
valid and binding obligations of the Issuer enforceable in accordance with their
respective terms.


(d)           Issuer will, at all times have authorized and reserved a
sufficient number of shares of Common Stock to provide for conversion of the
Securities into shares of Common Stock.


(e)           Issuer has obtained all licenses, permits and other governmental
authorizations necessary to the conduct of its business; such licenses, permits
and other governmental authorizations obtained are in full force and effect; and
Issuer is in all material respects complying therewith.


(f)           Issuer knows of no pending or threatened legal or governmental
proceedings to which Issuer is a party which could materially adversely affect
the business, property, financial condition or operations of the Issuer.


(g)           Issuer is not in violation of or default under, nor will the
execution and delivery of the Securities, the issuance of the Common Stock upon
conversion of the Securities and the incurrence of the obligations herein and
therein set forth and the consummation of the transactions herein or therein
contemplated, result in a violation of, or constitute a default under the
certificate of incorporation or by-laws, the performance or observance of any
material obligations, agreement, covenant or condition contained in any bond,
debenture, note or other evidence of indebtedness or in any material contract,
indenture, mortgage, loan agreement, lease, joint venture or other agreements or
instrument to which the Issuer is a party or by which it or any of its
properties may be bound or in violation of any material order, rule, regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign.
 
 
3

--------------------------------------------------------------------------------

 

 
3.           Covenants of the Issuer.  Issuer hereby covenants and agrees that
for so long as any of the Securities shall remain outstanding:


(a)           it will duly and punctually pay the principal of and any interest
on the Securities in accordance with the terms hereof;


(b)           it will do or cause to be done all things necessary to preserve
and keep in full force and effect its existence, rights (charters and statutory)
and franchises;


(c)           it will cause all material properties used or useful in the
conduct of its business to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment and will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the reasonable judgment of  Issuer may be necessary so that
the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that the foregoing
shall not prevent the Issuer from discontinuing the operation or maintenance of
any such properties if such discontinuance is, in the reasonable judgment of
Issuer, desirable in the conduct of its business or the business of any of its
subsidiaries, and not disadvantageous in any material respect to the holders of
Securities; and, provided, further, that the failure to comply herewith shall
not be deemed a breach hereof unless such failure would have a material adverse
effect on the business, financial condition or results of operations of Issuer
and its subsidiaries, taken as a whole (a "Material Adverse Effect");


(d)           it will pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, (i) all taxes, assessments and governmental
charges levied or imposed upon the Issuer or upon the income, profits or
property of the Issuer, and (ii) all lawful claims for labor, materials and
supplies which, if unpaid, might by law become a lien upon the property of the
Issuer; provided, however, that the Issuer shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings; and, provided, further, that the failure to comply
herewith shall not be deemed a breach if it would not have a Material Adverse
Effect;


(e)           it shall furnish to each Registered Holder of Securities a copy of
all documents it is required to send to its shareholders at the time the same
are sent to shareholders, including, without limitation, annual reports and
proxy statements;


(f)           as soon as it becomes aware of the same, it shall give written
notice to each Registered Holder of Securities of any event or occurrence which
by itself or with notice or lapse of time or both would entitle the holders of
the Securities to declare the principal of and any interest on the Securities
immediately due and payable pursuant to the terms hereof;
 
 
4

--------------------------------------------------------------------------------

 

 
(g)           it will promptly obtain and maintain from time to time all
authorizations, permits, approvals, consents, licenses and exemptions which are
required under any applicable law or regulation to enable it to perform all of
its payment, conversion and other material obligations under the Securities or
which may be required for the validity or enforceability of the Securities;
provided, however, that the failure to obtain and maintain such authorizations,
permits, approvals, consents, licenses and exemptions as to material obligations
other than payment and conversion shall not constitute a breach of this
provision unless such non-compliance materially adversely affects the Issuer’s
ability to comply with its obligations under the Securities;


(h)           it will duly and punctually comply with and observe all statutes
now or hereafter in force and all ordinances, regulation and by-laws thereunder
and all requirements and orders of any government or other public authority;
provided, however, that any non-compliance with any such statute, ordinance,
regulation or by-law shall not constitute a breach of this provision unless such
non-compliance materially adversely affects the Issuer’s ability to comply with
its obligations under the Securities;


(i)           it shall permit any representative of any Registered Holder or
Holders of at  least $250,000 aggregate principal amount of the Securities to
make inspections of, and to report on, the property of, and business operations
being carried out by, the Issuer or any of its subsidiaries;


(j)           it shall not:


(i)           declare or pay any cash dividends on its Common Stock or purchase,
redeem or otherwise acquire or retire for value any shares of Common Stock
(other than under the terms of the Issuer's stock option plan); or


(ii)           consolidate with or merge into any other Person, where the Issuer
is not the surviving corporation, or convey, transfer, lease or otherwise
dispose of all or substantially all of its assets, except in compliance with the
terms and conditions set forth in Section 11 below.


4.           Voluntary Conversion.


(a)           Each Registered Holder of Securities may at any time convert all
or any amount of the principal amount of the Securities then owned by such
Registered Holder into shares of Common Stock of Issuer at a conversion price
equal to 11.11 RMB per share of Common Stock, subject to adjustment as provided
in this Section.
 
 
5

--------------------------------------------------------------------------------

 

 
(b)           The conversion right granted in Section 4(a) hereof may be
exercised only by a Registered Holder of Securities, in whole or in part, by the
surrender of the certificate or certificates representing the Securities to be
converted at the principal executive offices of the Issuer against delivery of
that number of shares of whole Common Stock as shall be computed by dividing the
face amount of the Securities being converted by the Conversion Price on the
Conversion Date.  At the time of conversion of Securities, the Issuer shall pay
in cash to the Registered Holder thereof an amount equal to all accrued and
unpaid interest, if any, to and including the Conversion Date.  Each Security
surrendered for conversion shall be endorsed by the Registered Holder.  Issuer
will transmit the Common Stock certificates issuable upon conversion of any
Securities and a certificate representing the balance of the Securities to the
Registered Holder via express courier within three (3) business days after the
Conversion Date.  The term "Conversion Date" shall mean the date the original
Notice of Conversion and Securities being converted are received by the
Issuer.  The term "Notice of Conversion" shall mean the written notice from the
Registered Holder to the Issuer.


(c)           All Common Stock which may be issued upon conversion of the
Securities will, upon issuance, be duly issued, fully paid and non-assessable
and free from all taxes, liens, and charges with respect to the issue
thereof.  At all times that any Securities are Outstanding, Issuer shall have
authorized and shall have reserved for the purpose of issuance upon such
conversion into Common Stock of all Securities, a sufficient number of shares of
Common Stock to provide for the conversion of all Outstanding Securities at the
then effective Conversion Price.  Without limiting the generality of the
foregoing, if, at any time, the Conversion Price is decreased or increased, the
number of shares of Common Stock authorized and reserved for issuance by Issuer
upon the conversion of the Securities shall be proportionately increased or
decreased, as the case may be.


(d)           The Initial Conversion Price is 11.11 RMB per share of Common
Stock ("Initial Conversion Price").  The Initial Conversion Price shall be
adjusted as provided for below in this Section (d) (the Initial Conversion Price
and the Initial Conversion Price, as thereafter then adjusted, shall be referred
to as the "Conversion Price") and the Conversion Price from time to time shall
be further adjusted as provided for below in this Section (d).  Upon each
adjustment of the Conversion Price, the Registered Holders of the Securities
shall thereafter be entitled to receive upon conversion, at the Conversion Price
resulting from such adjustment, the number of shares of Common Stock obtained by
dividing the face amount of the Securities being converted by the Conversion
Price, as then adjusted.  The Conversion Price shall be adjusted as follows:
 
 
6

--------------------------------------------------------------------------------

 

 
(i)           In the case of any amendment to the Certificate of Incorporation
of Issuer to change the designation of the Common Stock or the rights,
privileges, restrictions or conditions in respect to the Common Stock or
division of the Common Stock, the Securities shall be adjusted so as to provide
that upon conversion thereof the Registered Holder shall receive, in lieu of
each share of Common Stock theretofore issuable upon such conversion, the kind
and amount of shares, other securities, money and property receivable upon such
designation, change or division by such holder issuable upon such conversion had
the conversion occurred immediately prior to such designation, change or
division.  The Securities shall be deemed thereafter to provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 4.  The provisions of this Subsection 4(d)(i) shall
apply in the same manner to successive reclassifications, changes,
consolidations and mergers.


(ii)           If Issuer shall at any time subdivide its outstanding shares of
Common Stock into a greater number of shares of Common Stock, or declare a
dividend or make any other distribution upon the Common Stock payable in shares
of Common Stock, the Conversion Price in effect immediately prior to such
subdivision or dividend or other distribution shall be proportionately reduced,
and conversely, in case the outstanding shares of Common Stock shall be combined
into a smaller number of shares of Common Stock, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased.


(iii)           If any capital reorganization or reclassification of the capital
stock of the Issuer, or any consolidation or merger of the Issuer with another
corporation or entity, or the sale of all or substantially all of the Issuer’s
assets to another corporation or other entity shall be effected in such a way
that holders of shares of Common Stock shall be entitled to receive stocks,
securities, other evidence of equity ownership or assets with respect to or in
exchange for shares of Common Stock, then, as a condition of such
reorganization, reclassification, consolidation, merger or sale (except as
otherwise provided below in this Section), lawful and adequate provisions shall
be made whereby the Registered Holder shall thereafter have the right to receive
upon the basis and upon the terms and conditions specified herein, such shares
of stock, securities, other evidence of equity ownership or assets as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of Common Stock
immediately theretofore purchasable and receivable upon the conversion of this
Debenture under this Section had such reorganization, reclassification,
consolidation, merger or sale not taken place, and in any such case appropriate
provisions shall be made with respect to the rights and interests of such
Registered Holder to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Conversion Price and of the number
of shares of Common Stock receivable upon the conversion of this Debenture)
shall thereafter be applicable, as nearly as may be, in relation to any shares
of stock, securities, other evidence of equity ownership or assets thereafter
deliverable upon the conversion hereof (including an immediate adjustment, by
reason of such consolidation or merger, of the Conversion Price to the value for
the Common Stock reflected by the terms of such consolidation or merger if the
value so reflected is less than the Conversion Price in effect immediately prior
to such consolidation or merger).  Subject to the terms of this Debenture, in
the event of a merger or consolidation of the Issuer with or into another
corporation or other entity as a result of which the number of shares of common
stock of the surviving corporation or other entity issuable to holders of Common
Stock of the Issuer, is greater or lesser than the number of shares of Common
Stock of the Issuer outstanding immediately prior to such merger or
consolidation, then the Conversion Price in effect immediately prior to such
merger or consolidation shall be adjusted in the same manner as though there
were a subdivision or combination of the outstanding shares of Common Stock of
the Issuer.  The Issuer shall not effect any such consolidation, merger or sale,
unless, prior to the consummation thereof, the successor corporation (if other
than the Issuer) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument executed and mailed or
delivered to the Registered Holder, the obligation to deliver to the Registered
Holder such shares of stock, securities, other evidence of equity ownership or
assets as, in accordance with the foregoing provisions, the Registered Holder
may be entitled to receive or otherwise acquire.  If a purchase, tender or
exchange offer is made to and accepted by the holders of more than fifty (50%)
percent of the outstanding shares of Common Stock of the Issuer, the Issuer
shall not effect any consolidation, merger or sale with the Person having made
such offer or with any Affiliate of such Person, unless prior to the
consummation of such consolidation, merger or sale the Registered Holder of this
Debenture shall have been given a reasonable opportunity to then elect to
receive upon the conversion of this Debenture the amount of stock, securities,
other evidence of equity ownership or assets then issuable with respect to the
number of shares of Common Stock of the Issuer in accordance with such offer.
 
 
7

--------------------------------------------------------------------------------

 

 
(e)           Whenever the Conversion Price shall be adjusted pursuant to
Section 9(d) hereof, Issuer shall issue a certificate signed by its President or
Vice President and by its Treasurer, Assistant Treasurer, Secretary or Assistant
Secretary, setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated (including a description of the basis on which the Board of
Directors of Issuer made any determination hereunder), and the Conversion Price
after giving effect to such adjustment, and shall cause copies of such
certificates to be mailed (by first-class mail, postage prepaid) to each
Registered Holder of Securities.  Issuer shall make such certificate and mail it
to each such holder promptly after each adjustment.


(f)           No fractional Common Stock shall be issued in connection with any
conversion (or forced conversion, if applicable) of Securities, but in lieu of
such fractional shares, the Issuer shall make a cash payment therefor equal in
amount to the product of the applicable fraction multiplied by the Conversion
Price then in effect.


5.           Change of Control.


(a) In the event that there is a "Change of Control Event" of the Issuer, the
Issuer shall immediately notify each holder hereof.  Each holder may: (i) within
fifteen (15) days after written notice from the Issuer, elect to accelerate the
maturity date of the Debentures owned by such holder to a date not less than 30
but not more than 45 days after the date of such notice from Issuer ("Redemption
Date"); or (ii) convert the Debentures owned by such holder into shares of
Common Stock immediately prior to the Change of Control Event.
 
 
8

--------------------------------------------------------------------------------

 

 
(b) For purposes hereof, a "Change of Control Event" shall be deemed to have
occurred if (i) any "person" (as such term is defined at Section 13(d) of the
Securities Exchange Act of 1934) other than the Issuer or an entity then
controlled by the Issuer is or becomes the beneficial owner, directly or
indirectly of securities of the Issuer representing fifty (50%) percent or more
of the combined voting power of the Issuer's then outstanding securities,
including securities such person may have acquired directly from the Issuer;
(ii) the Issuer merges or consolidates with another corporation and an entity
controlled by the Issuer immediately prior to the merger or consolidation is not
the surviving entity or if the Issuer is the surviving entity, holders of eighty
(80%) percent or more of the voting power of the Issuer immediately prior to the
merger or consolidation do not own, immediately after the merger or
consolidation, sixty-five (65%) percent or more of the voting power of the
surviving entity; or (iii) a sale, lease, exchange or other disposition of all
or substantially all of the assets of the Issuer takes place.


6.           Issuance of New Securities.


(a)  If any mutilated Security is surrendered to the Issuer, the Issuer shall
execute and deliver in exchange therefor a new Security of like tenor and
principal amount, bearing a number not contemporaneously outstanding.


(b)  If there is delivered to the Issuer (a) evidence to its reasonable
satisfaction of the destruction, loss or theft of any Security and (b) such
reasonable security or indemnity as may be required by it to save it harmless,
then, in the absence of notice to the Issuer that such Security has been
acquired by a bona fide purchaser, the Issuer shall execute and deliver in lieu
of any such destroyed, lost or stolen Security a new Security of like tenor and
principal amount and bearing a number not contemporaneously outstanding.


(c) Upon the issuance of any new Security under this Section 12, the Issuer may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.


(d)  Any new Security delivered pursuant to this Section 12 shall be so dated
that neither gain nor loss in interest shall result from such exchange.


(e)  The provisions of this Section 12 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.
 
 
9

--------------------------------------------------------------------------------

 

 
7.           Notice.  Where the terms of the Securities provide for notice to
the holders of any event, such notice shall be sufficiently given if given in
writing and mailed, first class postage prepaid, to each Registered Holder
affected by such event, at his address as it appears in the register for the
Securities.  Any notice may be waived in writing by the person entitled thereto,
either before or after the event, and such waiver shall be equivalent of such
notice.


8.           Events of Default.  In the event of:


(a)           default in the payment of any interest on any Security for a
period of ten (10) days after Maturity; or


(b)           default in the payment of the principal of any Security at
Maturity; or


(c)           the breach by the Issuer of any of the representations and
warranties set forth in Section 3 of the Securities; or


(d)           default in the performance or breach of any other material
covenant or agreement contained in the Securities for a period of thirty (30)
days after the date on which written notice of such default requiring the Issuer
to remedy the same and stating that such notice is a "Notice of Default", shall
first have been given to the Issuer by a Registered Holder; or


(e)           the entry by a court having jurisdiction of (i) a decree or order
for relief in respect of the Issuer in an involuntary case or proceeding under
any applicable bankruptcy, insolvency, reorganization or other similar law or
(ii) a decree or order adjudging the Issuer a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer under any applicable
law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Issuer or of any substantial part
of the property of the Issuer, or ordering the winding up or liquidation of the
affairs of the Issuer, and any such decree or order for relief or any such other
decree or order shall continue unstayed and in effect for a period of sixty (60)
consecutive days; or


(f)           commencement by Issuer of a voluntary case or proceeding under any
applicable bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by the Issuer to the entry of a decree or order for relief in respect of
the Issuer in an involuntary case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against the Issuer, or the filing by
the Issuer of a petition or answer or consent seeking reorganization or relief
under any such applicable law, or the consent by the Issuer to the filing of
such petition or to the appointment of or the taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Issuer or of any substantial part of its property, or the making by the
Issuer of an assignment for the benefit of creditors, or the taking of action by
the Issuer in furtherance of any such action;
 
 
10

--------------------------------------------------------------------------------

 

 
then a Registered Holder or Registered Holders owning fifteen (15%) percent or
more of the Securities may, at their option, declare the principal of this
Security and the interest accrued hereon to be due and payable immediately (such
date being the "Acceleration Date") by written notice to the Issuer at its
principal executive offices, and unless all such defaults shall have been cured
by the Issuer prior to receipt of such written notice, the principal of this
Security and the interest accrued thereon shall become and be immediately due
and payable.


9.           Amendments and Modifications.  In the event that any of the terms
of this Agreement are modified or amended, other than the date of issuance and
face value of the Debenture, the Issuer shall notify each Registered Holder, in
writing, of such modification(s) or amendment(s).  Each Registered Holder may
accept all such terms, at the sole discretion of such Registered Holder by
providing written notice to the Issuer within fifteen (15) days after having
received such notification from the Issuer.  If no such acceptance is received
by the Issuer within said fifteen (15) days, the term of this Debenture shall
remain unmodified by such modification(s) or amendment(s).


10.           Governing Law; Jurisdiction.  This Security shall be governed by
and construed in accordance with the laws of New York without regard to the
conflicts-of-laws principles thereof.  The Issuer hereby irrevocably (a) submits
to the exclusive jurisdiction of, and agrees that any action, suit or other
proceeding at law, in equity or otherwise, shall only be brought in the Supreme
Court, New York County, or Federal District Court for the Southern District of
New York, for the purpose of any such suit, action or other proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby
("Action"); (b) waives, to the extent not prohibited by applicable law, rule or
regulation, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such Action, any claim that any such person is not subject
personally to the jurisdiction of the aforementioned courts, that its property
is exempt or immune from attachment or execution, that any such action brought
in the aforementioned court is brought in an inconvenient forum, that the venue
of any such action brought in the aforementioned court is improper, or that this
Agreement, or the transactions contemplated hereby enforced in or by such court,
and (c) consents to service of process in any such Action by recognized
overnight courier service.  Nothing herein shall affect the right to serve
process in any other manner permitted by law.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed
and it corporate seal to be affixed hereto.



   
TARGET ACQUISITIONS I, INC.
           
By:
 [sig.jpg] Witness:      Name: Changkui Zhu       Title: Chief Executive Officer
 [sig2.jpg]      
Dated: January 20, 2014
                     


 
12

--------------------------------------------------------------------------------